Citation Nr: 9911621	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-28 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a disorder of the 
eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel


INTRODUCTION

The veteran had verified active duty from December 1943 to 
October 1945.  He was a prisoner of war (POW) of the German 
government from July 1944 to April 1945.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 decision by the RO that denied 
service connection for coronary artery disease, diabetes 
mellitus, hypertension, and an eye condition. 


FINDINGS OF FACT

1.  Although the veteran experienced localized swelling 
during his period of captivity as a POW and years later was 
found to have coronary artery disease, the coronary artery 
disease did not begin as a result of military service, 
including POW experiences.  

2.  No competent medical evidence has been submitted to show 
a link, or a nexus, between the veteran's diabetes mellitus 
and his period of military service.

3.  No competent medical evidence has been submitted to show 
a link, or a nexus, between the veteran's hypertension and 
his period of military service.

4.  No competent medical evidence has been submitted to show 
a link, or a nexus, between any disorder of the veteran's 
eyes and his period of military service; optic atrophy 
associated with malnutrition has not been demonstrated.



CONCLUSIONS OF LAW

1.  The veteran does not have coronary artery disease that is 
the result of disease or injury incurred in or aggravated by 
military service; coronary artery disease may not be presumed 
to have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).

2.  The veteran's claim of entitlement to service connection 
for diabetes mellitus is not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).

3.  The veteran's claim of entitlement to service connection 
for hypertension is not well grounded.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).

4.  The veteran's claim of entitlement to service connection 
for a disorder of the eyes is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered is whether the veteran 
has presented well-grounded claims.  38 U.S.C.A. § 5107 (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A well-
grounded claim is defined as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Section 5107 
provides that the claimant's submission of a well-grounded 
claim gives rise to VA's duty to assist and to adjudicate the 
claim.  In short, VA is not required to adjudicate a claim on 
the merits until after the veteran has met this initial 
burden of submitting a well-grounded one.  Boeck v. Brown, 
6 Vet. App. 14 (1993).

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the context of a 
claim of entitlement to service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service or 
to an already service connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1996); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Evidence 
submitted in support of the claim is presumed to be true for 
purposes of determining whether the claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  However, lay 
assertions of medical diagnosis or causation do not 
constitute competent evidence sufficient to render a claim 
well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In short, in order to establish a well-grounded claim, the 
claimant must produce (1) medical evidence of a current 
disability; (2) lay or medical evidence that a disease or 
injury was incurred or aggravated in service; and (3) medical 
evidence of a link, or nexus, between the current disability 
and the in-service disease or injury.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (Table); accord, Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997), cert. den. sub nom. Epps v. West, 118 S.Ct. 
2348 (1998).  This third element may be established by the 
use of statutory presumptions.  Caluza, supra.  For example, 
if a veteran is a former POW, and, as such, was interned or 
detained for not less than 30 days, certain diseases 
(including beriberi heart disease or optic atrophy associated 
with malnutrition) shall be service connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 U.S.C.A. §§ 1110, 1112(b), 
1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.1(y), 
3.307(a)(5), 3.309(c) (1998).  (The term "beriberi heart 
disease" includes ischemic heart disease in a former POW who 
experienced localized edema during captivity.  38 C.F.R. 
§ 3.309(c) (1998).)

In the present case, the veteran has coronary heart disease 
which is an ischemic process for which service incurrence or 
aggravation may be presumed if localized edema was 
experienced during captivity.  § 3.309(c).  Although the 
veteran reported having experienced swelling of the legs or 
feet, swelling of the joints, and swelling of the muscles 
during captivity, which appears to be indicative of edema 
contemplated by § 3.309(c), see January 1989 POW evaluation 
report, specific medical opinion evidence has been made a 
part of the record which rebuts the presumption of service 
incurrence.  

Reports prepared by VA examiners in February and March 1996 
include detailed reasons for the medical conclusion that the 
veteran's ischemic disease was not related to his POW 
experience.  Other risk factors were noted, including the 
veteran's age, size, and other medical problems.  The 
examiners also noted that no problem with heart disease was 
shown until many years after service.  Even after a review of 
the available record, which apparently included the January 
1989 evaluation report of swelling in captivity, it was 
specifically opined that coronary heart disease was not 
attributable to military service.  Consequently, the Board 
finds that such well measured medical opinions constitute 
sufficient evidence to rebut the presumption of § 3.309(c).  
In other words, this evidence is of the type that, based on 
sound medical reasoning and in consideration of all the 
record, strongly supports a conclusion that the disease was 
not incurred in or aggravated by service.  38 C.F.R. 
§ 3.307(d) (1998).  The Board therefore concludes that the 
presumption of § 3.309(c), the operation of which leads to a 
finding that the claim is well grounded, has nevertheless 
been rebutted by medical opinion evidence based on sound 
principles and a review of the entire record.  Id.  It is 
also significant that coronary artery disease was not 
manifested within one year of the veteran's separation from 
service.  38 C.F.R. §§ 3.307, 3.309(a) (1998).  The 
preponderance of the evidence is against this claim.  

Turning to the other claims of service connection, the Board 
notes that the veteran has not produced any medical evidence 
of a link, or nexus, between diabetes mellitus, hypertension, 
or disorder of his eyes, and any disease or injury incurred 
in or aggravated by service.  Moreover, none of these 
diagnosed disabilities for which the veteran seeks service 
connection are among the diseases specific as to POWs listed 
in 38 C.F.R. § 3.309(c), so his claims of service connection 
on that presumptive basis are not well grounded.  See Brock 
v. Brown, 10 Vet. App. 155, 162 (1997) (plausible medical 
evidence of the existence of a current presumptively service-
connected disease with an open-ended presumptive period held 
sufficient to well ground a service connection claim based on 
theory of herbicide exposure).  Although optic atrophy 
associated with malnutrition is among the listed diseases, 
there is no indication in the record that the veteran 
experiences such a problem.  

Additionally, no medical evidence has been presented to show 
that hypertension or diabetes was manifested within a year of 
the veteran's separation from service.  38 C.F.R. § 3.309(a) 
(1998).  There is also no medical evidence linking any 
complaints of continuity of pertinent symptomatology to a 
current disability.  38 C.F.R. § 3.303(b) (1998); Savage v. 
Gober, 10 Vet. App. 489, 494-95, 497 (1997).  There is no 
evidence linking, in whole or in part, diabetes, hypertension 
or eye disability to an already service-connected disability, 
see 38 C.F.R. § 3.310, Libertine v. Brown, 9 Vet. App. 521 
(1996), and Allen, supra.  Therefore, his claims of 
entitlement to service connection for diabetes, hypertension 
and a disorder of the eyes are not well grounded, and VA has 
no duty to assist him pursuant to 38 U.S.C.A. § 5107 in the 
development of the facts pertinent to such claims.

Thus, even accepting as true the veteran's account of his POW 
and combat experiences during service, see King v. Brown, 
5 Vet. App. 19, 21 (1993), the Board nevertheless finds that 
evidence sufficient to make his diabetes, hypertension, and 
eye claims well grounded has not been submitted.  See 
38 U.S.C.A. §§ 1112, 1154(b) (West 1991 & Supp. 1998); Arms 
v. West, 12 Vet. App. 188 (1999)(application of Section 
1154(b) on the question of well groundedness is largely 
superfluous).  While the veteran is certainly competent to 
provide testimony regarding the occurrence of an in-service 
event or injury, such as parachuting from an exploding 
airplane or exposure to cold and other deprivations 
associated with POW status, see Murphy, supra, and Goss v. 
Brown, 9 Vet App 109 (1996), there is no indication in the 
record that he has the medical expertise necessary to 
conclude that his current problems can be attributed to 
service.  Id.  Although he has described the nature of his 
current difficulties, there has been no submission of 
evidence by competent authority that any claimed disorder can 
be attributed to military service.

The representative contends, in his appellate brief, that the 
Board should determine whether the RO complied with M21-1, 
Part III,  1.03(a) (Change 50) (Feb. 23, 1996) and M21-1, 
Part VI,  2.10(f) (Change 48) (Aug. 5, 1996), prior to 
denying the service connection claims.  He further contends 
that, if the Board finds that the RO did not comply with 
these provisions, that the Board should remand the claims for 
"full development" of the claims.  As for the coronary 
artery disease claim, the Board notes that the RO 
specifically sought medical opinions as to the etiology of 
this disease process and thereby complied with the duty to 
assist the veteran.  (The representative's arguments 
regarding M21-1 as it might affect the other three issues is 
discussed below.)

M21-1 Part VI,  2.10(f) provides that "the duty to assist 
will prevail while development is undertaken."  A careful 
reading of this provision clearly shows the initiation of 
this "development" is predicated on the claim being 
"potentially plausible on a factual basis."  Essentially, 
"potentially plausible on a factual basis" means the claim 
is well grounded.  Caluza v. Brown, supra; accord, Epps, 
supra.  Consequently, development is undertaken pursuant to 
M21-1 Part VI,  2.10(f) only after the veteran has presented 
a well-grounded claim.  As the veteran has not done so as to 
the diabetes, hypertension and eye disorder claims, M21-1 
Part VI,  2.10(f) is not applicable to his case.
M21-1 Part III,  1.03(a) provides that "[b]efore a decision 
is made about a claim being well grounded, it will be fully 
developed."  However, only when a claim is well grounded 
does the VA have an obligation to assist the claimant in 
"developing the facts pertinent to the claim."  Robinette 
v. Brown, 8 Vet. App. 69, 77-74 (1995) (emphasis added) 
(referring to evidentiary development required by the duty to 
assist provided by 38 U.S.C.A. § 5107(a)); Epps, supra; 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).  In 
contrast to the evidentiary development referred to in 
38 U.S.C.A. § 5107(a), the provisions of M21-1, Part III,  
1.03(a) refer to development of the claim.  The requirement 
to fully develop a claim - as compared to development of the 
evidence underlying the claim - merely requires VA to ensure 
that the veteran has not filed a defective or incomplete 
application.  See 38 U.S.C.A. § 5103 (West 1991); Robinette, 
8 Vet. App. at 78.  See 38 C.F.R. §§ 3.1(p), 3.160(a) 
(1997)(defining a claim as an application for VA benefits); 
see also M21-1, Part III,  1.01(a) (discussing development 
of pertinent facts "concerning a well-grounded claim"); 
M21-1, Part VI,  2.10(f) (discussed, supra); compare M21-1, 
Part III,  2.01(c) (during initial screening stage of claims 
processing, the RO shall review all applications and evidence 
immediately to determine if "a claim" is incomplete and 
requires "further development").  Indeed, M21-1, Part III, 
 1.03(a) relies upon Grottveit v. Brown, 5 Vet. App. 91 
(1993), in which the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) stated that "[i]f 
the claim is not well grounded, the claimant cannot invoke 
the VA's duty to assist [under 38 U.S.C.A. § 5107(a)] in the 
[evidentiary] development of the claim."  Grottveit at 93, 
citing 38 U.S.C.A. § 5107(a).  Therefore, until a veteran has 
submitted a well-grounded claim, VA is under no duty to 
assist the veteran in establishing the evidentiary elements 
of his claim.  

In other words, the requirement to "fully develop" a claim 
pursuant to M21-1, Part III,  1.03(a) is not identical to 
the duty to assist which arises after a well-grounded claim 
has been submitted; instead, it appears to merely reiterate 
the duty to inform under 38 U.S.C.A. § 5103.  Consequently, 
ensuring that a claim is "fully developed" under M21-1 Part 
III,  1.03(a) means that, where the veteran's application 
for benefits is incomplete, VA shall notify the veteran of 
the evidence necessary to complete the application.  Id. 
at 80.  As there is no indication in the present case that 
the veteran's application is incomplete, or that he is aware 
of evidence which would render the diabetes, hypertension or 
eye claims well grounded, the RO complied with 38 U.S.C.A. 
§ 5103 and  1.03(a).  Moreover, the veteran was afforded a 
POW examination in January 1989 and a January 1996 VA 
examination as to the etiology of his heart disorder(s) (as 
reflected by the February and March 1996 addenda to the 
report of the January 1996 examination).  See 38 C.F.R. 
§ 3.326(b) (1998).  Thus, in this respect, the 
representative's contention is inapposite.

The representative also contends, in his appellate brief, 
that the holding of Ledford v. West, 136 F.3d 776 (1998) is 
unreasonable and erroneous, because it "requires" 
appellants to foresee and argue preemptively all errors the 
Board might commit, and because the appellant has no prior 
notice of the points upon which the Board will rely when 
deciding an appeal.  However, Ledford does not stand for this 
proposition.  In Ledford, The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that the 
doctrine of exhaustion of administrative remedies requires an 
appellant to present issues at the administrative (RO and 
Board) level before the Court and the Federal Circuit will 
address those issues.  136 F.3d at 779-82.  In any event, the 
Court bars the type of litigation by ambush which the 
representative eschews.  See, e.g., Marsh v. West, 11 Vet. 
App. 468, 471-72 (1998).  Here, the RO did not discuss the 
well groundedness of the veteran's claims, although the May 
1996 statement of the case notified the veteran of the need 
to submit evidence which would render his claims well 
grounded, citing 38 U.S.C.A. § 5107.  However, when an RO 
does not specifically address the question of whether a claim 
is well grounded, but instead, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded-claim 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  That 
proposition applies even where the RO has failed to provide 
the claimant with the laws and regulations pertaining to 
well-grounded claims, and notwithstanding that the Board 
denies the claim as not well grounded after the RO 
adjudicates the claim on the merits.  Id.  That is because 
the requirement that a claim be well grounded is merely a 
threshold matter, and its satisfaction does not, by itself, 
obtain anything for a claimant that he would not receive in a 
full merits adjudication.  Id.  Thus, the representative's 
contention here is inapposite. 

The representative contends that the Meyer decision, supra, 
ignores the statutory provision that claimants have the 
initial burden of submitting a well-grounded claim "[e]xcept 
when otherwise provided by the Secretary [of VA]," 
38 U.S.C.A. § 5107(a), because the Secretary has provided 
such an exception via the promulgation of the aforementioned 
portions of M21-1.  The representative's argument lacks merit 
because the portions of M21-1 to which he refers do not 
create an exception to 38 U.S.C.A. § 5107, as previously 
discussed.  

In reaching the foregoing conclusions, the Board has 
considered that the RO did not issue a supplemental statement 
of the case (SSOC) after November 1996.  However, a SSOC 
would only have been required in the event that evidence 
received since the November 1996 SSOC was pertinent and not 
duplicative.  See 38 C.F.R. § 19.31, 19.37 (1998).  The 
evidence submitted since November 1996 was essentially 
duplicative of the evidence already of record at that time in 
the sense that no medical nexus evidence was submitted.  
Therefore, the Board's adjudication of the veteran's claims 
in the absence of a post-November 1996 SSOC is not 
prejudicial to the veteran.


ORDER

The veteran's claim of entitlement to service connection for 
coronary artery disease, diabetes mellitus, hypertension, or 
disorder of his eyes is denied. 



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

